Citation Nr: 0707301	
Decision Date: 03/12/07    Archive Date: 03/20/07	

DOCKET NO.  05-00 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for private medical care received 
on July 8 and July 20, 2003.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from January 1990 to March 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of Department of Veterans 
Affairs Medical Center (VAMC) in Bay Pines, Florida, that 
denied the benefits sought on appeal.


REMAND

Through his representative, the veteran has reported that 
there are relevant VA medical records that are not associated 
with the claims file or the medical folder.  More 
specifically, the veteran's representative has pointed out 
that the veteran indicated that he was seen on July 4, 2003, 
at the VAMC in Miami, days prior to the July 8, 2003, 
emergency room visit and that the veteran reported that he 
had also been seen on July 15, 2003, at the VAMC in Bay 
Pines, between the July 8 and July 20, 2003, emergency room 
visits.  

Under the provisions of 38 U.S.C.A § 5103A, as enacted as 
part of the Veterans Claims Assistance Act (VCAA), VA must 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain.  Whenever VA, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, VA shall notify the claimant that it is 
unable to obtain records with respect to the claim, including 
an identification of the records it was unable to obtain; a 
brief explanation of the efforts that VA made to obtain those 
records; and a description of any further action to be taken 
with respect to the claim.  Further whenever VA attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  As part of this effort, VA 
must attempt to obtain the claimant's service medical 
records.  38 U.S.C.A § 5103A(b),(c).  
While it is not clear what probative value those records may 
have in the veteran's claim, they are clearly relevant and 
are constructively part of the record on appeal.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, in order to 
ensure a complete record, these records, as well as any other 
VA medical records dated from July 2003 should be obtained.  

The veteran's representative also points out that emergency 
room records from the July 20, 2003, visit indicate that the 
veteran was seen at the North Collier Medical Facility on 
July 18, 2003, and that those records are not associated with 
the claims file.  Lastly, the veteran's representative points 
out that the veteran underwent cervical spine surgery in 
September 2003 and that those records are also not available 
for review.  The Board is of the opinion that these records 
should be obtained in order to ensure a complete record.  

The veteran's representative has also taken issue with the 
determination that VA facilities were available for use by 
the veteran.  In this regard, the veteran's representative 
argued that the veteran required care in the evening.  Their 
review disclosed that the closest VA facility was a facility 
in Naples, Florida, and that their contact with that facility 
disclosed that they closed at 4:30 p.m.  Furthermore, their 
review disclosed that the next closest VA facilities were in 
Miami, a distance of 118 miles and Bay Pines, a distance of 
157 miles

While it has been determined that VA medical facilities were 
available on July 8 and 20, 2003, given the importance of 
this matter in the veteran's claims, the record should 
specifically document whether primary or emergency care 
service were available to the veteran on the evenings of 
July 8 and July 20, 2003.

Lastly, the veteran's representative has argued that the 
treatment the veteran received on July 8 and July 20, 2003, 
was of an emergent nature given the severity of his service-
connected disability.  In this regard, the record reflects 
that at the time of the private emergency room treatment the 
veteran's cervical spine disability was evaluated as 
60 percent disabling.  The veteran's representative has also 
pointed to a December 2003 statement from Mark B. Gerber, 
M.D., in which he related that the veteran was not to flex, 
extend or rotate his cervical spine, was to avoid all impact 
activities and was unable to drive.  Dr. Gerber also related 
that due to the tenuous condition regarding the veteran's 
cervical spine he was at an extremely high risk for spinal 
cord injury and paralysis.  

While the statement from Dr. Gerber was dated many months 
after the two July 2003 emergency room visits, given the 
severity of the veteran's cervical spine disability, a 
medical opinion should be obtained in order to assist the 
Board in determining whether the factors related in the 
December 2003 letter from Dr. Gerber were present in July 
2003 when the veteran sought emergency room treatment.

This case is therefore returned to the VAMC via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:  

1.  The VAMC should ensure that all VA 
medical records pertaining to treatment 
the veteran has received for his cervical 
spine disability dated from February 
2003, the date of the last VA treatment 
record associated with the claims file, 
to the present date should be obtained.  
The VAMC should ensure that records of 
treatment the veteran received on July 4, 
2003, at the VAMC in Miami and on 
July 15, 2003, at the VAMC in Bay Pines 
are obtained pursuant to this request.

2.  After obtaining the necessary 
authorization, the VAMC should obtain and 
associate with the record private medical 
records of treatment the veteran received 
on July 18, 2003, at the North Collier 
Campus of the NCH Health Care System.  
The VAMC should also, again after 
obtaining any necessary authorization 
from the veteran, obtain and associate 
with the record records of cervical spine 
surgery the veteran underwent in 
September 2003.  

3.  The VAMC should ascertain whether VA 
primary care or emergency room services 
were available to the veteran on the 
evenings of July 8 and July 20, 2003, 
when he sought emergency room care.  A 
statement or memorandum regarding this 
matter should be included in the record.  

4.  After the development requested in 
the first three paragraphs has been 
completed, the record should be referred 
to an appropriate VA physician for 
review.  That physician is requested to 
review all pertinent records associated 
with the claims file, particularly VA and 
private medical records dated between 
July and September 2003 and offer 
comments and an opinion as to whether, 
given the severity of the veteran's 
cervical spine disability, the emergency 
room treatment the veteran received on 
July 8 and July 20, 2003, was for a 
medical emergency.  In doing so, the 
physician should comment on whether it 
would have been prudent, given the 
severity of the veteran's disability and 
the symptomatology he experienced prior 
to emergency room treatment, for the 
veteran to have traveled to either of the 
VAMC's in Miami or Bay Pines.  A clear 
rationale for all opinions is required.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the VAMC on the basis of the 
additional evidence.  The VAMC should 
specifically address whether, after 
reviewing the additional evidence, the 
treatment the veteran received on July 8 
and July 20, 2003, was of an emergent 
nature and whether VA facilities were 
available.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



